UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2604



JOHN M. MURRAY,

                                                Plaintiff - Appellant,

          versus


JOHNS HOPKINS     HOSPITAL;   BROADWAY   SERVICES,
INCORPORATED,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1622-WMN)


Submitted:   December 17, 1998             Decided:   December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John M. Murray, Appellant Pro Se. Neal Serotte, SEROTTE, ROCKMAN
& WESCOTT, P.A., Baltimore, Maryland; Roger Darius Meade, Warren
Malcolm Davison, LITTLER, MENDELSON, FASTIFF & TICHY, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John M. Murray appeals the district court orders granting

Appellee Johns Hopkins Hospital’s motion to dismiss and denying

Murray’s motion for appointment of counsel.   We dismiss the appeal

for lack of jurisdiction because neither order is appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders.

See 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   In this case,

claims remain pending in the district court against one other

defendant.    Because the district court did not certify its order

granting the motion to dismiss as final under Fed. R. Civ. P.

54(b), and because neither of the orders falls within the collat-

eral order doctrine, we lack jurisdiction to consider the appeal.

See Baird v. Palmer, 114 F.3d 39, 43 (4th Cir. 1997); Miller v.

Simmons, 814 F.2d 962, 964 (4th Cir. 1987).

     Accordingly, we grant Appellee Johns Hopkins Hospital’s motion

to dismiss the appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                 2